DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 7, the term “periodically” is used.  The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
Claims 3, 8 and 20 define “S57”, “SHP” and “KML”.  These terms are interpreted to be abbreviations of specific terms of art.  The specific terminology with which applicant is attempting to refer to is not certain.  For the sake of clarity, it is recommended that the terms are first fully defined in their entirety, followed by the abbreviation in parentheses.   
All claims depending from claims 1 and 12, but not explicitly recited above are rejected based on their dependency to the relevant independent claim. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Decherd (U.S. Patent Publication No. 2009/0172511).
For claim 1, Decherd discloses a method for providing an up-to-date geographical map to a map reader on a mobile device, the method comprising: providing a base map dataset available for download by the map reader via a base map hyperlink in a subscription RSS feed to the mobile device (see para. 0081-base map, reader; para. 0085, feed to device); periodically creating an RSS entry to a map subscription feed providing an update to the geographical map, the RSS entry having a time stamp, a description, a update type ID, and an update to an update dataset (see paras. 0085-0087).  Decherd does not explicitly disclose the claimed hyperlink.  However, it is well known in the art for RSS feeds to contain hyperlinks.  It would have been obvious to one of ordinary skill in the art that using an RSS feed for update information would have incorporated a hyperlink for such an update based on the motivation to do live interactive maps without needing to install complex client software.
Continuing with the claim, Decherd further discloses providing the update dataset to the map reader via the update to enable the map reader to apply the update map dataset to the base map data set (see para. 0122); wherein the base map dataset and the update map dataset comprises a map ID, a location entry, and map specific data (see Fig. 7, base map in server; ID-tile set; see para. 0089-specific data).  
Regarding claim 2, Decherd further teaches wherein the map specific data utilizes an open data format (see para. 0015, compatible with open standards).
With reference to claim 3, Decherd further teaches wherein the open data format comprises a data format selected from the following formats: S57, SHP, KML, Buoys overlay, and Southwest Pass Overlay formats (see para. 0015). 
Decherd further discloses claim 6 and a map (see para. 0080).
With regards to claim 12, it is rejected based on the citations and reasoning provided above for claim 1.  In addition, Decherd further discloses a GPS receiver for generating geospatial coordinates GPS signals for use by the map reader system (see para. 0049).  
For claim 13, Decherd teaches the RSS title, an XML-based description, and a URL for a location of the map update data (see para. 0064, elements are well known).
Regarding claim 14, Decherd further discloses wherein the map reader controller automatically downloads and installs the map update data when processing the RSS feed notification (see paras. 0102, 0103).
Referring to claims 15 and 16, Decherd does not explicitly define when the notification is installed.  However, as Decherd teaches that updates are provided, the timing of the occurrence is interpreted to be an obvious design choice that would be well within the ordinary skill in the art to incorporate and modify based on the motivation to implement live interactive maps without needing to install complex client software.  
For claim 17, Decherd further discloses wherein XML-based description in the RSS feed notification comprises tags providing metadata associated with the map update data (see para. 0063).
Regarding claim 18, Decherd further teaches wherein the metadata tags comprises one or more of the following: River Name, River Miles, date posted, time posted, file size, GPS location. Town/City, File Checksum, and map data format (see para. 0063, pubdate).  
Claim 19 is rejected based on the citations and reasoning provided above for claim 2.   
Claim 20 is rejected based on the citations and reasoning provided above for claim 3.
Claims 4, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Decherd (U.S. Patent Publication No. 2009/0172511) as applied to claims 1-3 and 6 above, and further in view of Melinger (U.S. Patent Publication No. 2007/0161382).  
With reference to claim 4, Decherd does not explicitly teach the claimed limitation.  A teaching from Melinger discloses wherein the geographic map comprises a navigational chart of navigable waterways (see para. 0111).   It would have been obvious to one of ordinary skill in the art to modify Decherd to include location data of waterways based on the motivation to improve the identification of relevant location-based messages may also be based on one or more filtering criteria including, but not limited to, the identity of the user, the current local time at the determined location, parameters associated with location-based messages as defined by their creators (e.g., designated recipients, geographic reach, timing and availability information, etc.), social relevance to the user (as determined, for instance, by any number of different filtering criteria); the status of location-based messages (e.g., active, expired, etc.); historical usage of the system by the user; or other criteria or information.  
For claim 5, Melinger teaches the incorporation of information for waterways.  As watercraft are the only type of vehicle for which the waterway information is relevant and which would make use of the mobile device of the combination of Decherd and Melinger, it would have been obvious to one of ordinary skill in the art that the mobile device of the combination would be used on a vessel for commercial purposes based on the motivation to improve the identification of relevant location-based messages may also be based on one or more filtering criteria.  
With regards to claim 7, Decherd is applicable in the manner cited above for claim 1. Additionally, Melinger teaches information regarding waterways (see para. 0111).   The use of navigational charts is equivalent to location data for waterways.   It would have been obvious to one of ordinary skill in the art to modify Decherd to include location data of waterways based on the motivation to improve the identification of relevant location-based messages may also be based on one or more filtering criteria including, but not limited to, the identity of the user, the current local time at the determined location, parameters associated with location-based messages as defined by their creators (e.g., designated recipients, geographic reach, timing and availability information, etc.), social relevance to the user (as determined, for instance, by any number of different filtering criteria); the status of location-based messages (e.g., active, expired, etc.); historical usage of the system by the user; or other criteria or information.  
Claim 8 is rejected based on the citations and reasoning provided above for claim 3.
Claim 9 is rejected based on the citations and reasoning provided above for claim 4.
Claim 10 is rejected based on the citations and reasoning provided above for claim 5.
Claim 11 is rejected based on the citations and reasoning provided above for claim 6.  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663